internal_revenue_service number release date index number ---------------------------- -------------------------------------------------- -------------------------- -------------------------------------- ------------------------------------------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------- telephone number -------------------------- refer reply to cc tege eb ec plr-148635-08 date date taxpayer -------------------------------------------------- a x y ---- dear ------------------- this letter is a response to your request dated date and submitted by your authorized representative for a private_letter_ruling under sec_83 of the internal_revenue_code code taxpayer currently has outstanding shares of one class of common_stock the existing shares all of which are owned by taxpayer’s employees the employee shareholders existing shares were originally acquired by paying full book_value at the time of purchase existing shares are not subject_to a substantial_risk_of_forfeiture or vesting schedule existing shares may not be transferred sold or exchanged except to taxpayer at the time of termination taxpayer is required to repurchase existing shares upon an employee shareholder’s termination of employment with a purchase_price equal to book_value at the time of the repurchase this purchase_price is paid out in installments over a years for ----- years following termination employee shareholders are prohibited from soliciting business from or providing services for any client for whom they provided services previously if this prohibition is violated then any remaining installments of the repurchase price will be based on the employee shareholder’s original purchase_price rather than the book_value at the time of termination plr-148635-08 taxpayer is planning an initial_public_offering ipo of taxpayer’s common_stock as part of the ipo taxpayer will also recapitalize its stock and create two new classes of common_stock class a and class b holders of class a and class b stock will have substantially_similar rights with the exception of certain transfer restrictions imposed on class b shares as described below class a shares will be issued to new shareholders as part of the ipo upon exercise of outstanding warrants and in connection with future incentive plans class b shares will issued to employee shareholders taking part in an optional share exchange program the share exchange in connection with the ipo employee shareholders will be eligible to participate in the share exchange in which their existing shares are exchanged for class b shares on a one-for-one basis employee shareholders will not be required to perform additional services in connection with the receipt of class b shares or the removal of the repurchase requirement on the existing shares employee shareholders who do not elect to participate in the share exchange will continue to hold existing shares following the ipo and employee shareholders who do elect to participate in the share exchange will hold only class b stock after the exchange current restrictions including the repurchase requirement will remain in place with regards to any existing shares not exchanged class b shares will only be acquirable by employee shareholders and will not be transferable class b shares will not be subject_to the same repurchase requirement as the existing shares instead they will be converted into transferable class a shares at a rate of y of shares on each anniversary of the ipo for x years so long as the employee shareholder remains employed by taxpayer on that date if the employee shareholder is no longer employed on any anniversary then all remaining class b shares will be converted into class a shares on the x year anniversary of the ipo taxpayer represents that other restrictions imposed on employee shareholders participating in the share exchange including the prohibition on soliciting business from or providing services for any client for whom they provided services previously will be substantially_similar to the restrictions in place before the ipo taxpayer represents that the cancellation of the repurchase requirement imposed on the existing shares will not be treated as a compensatory event by taxpayer and that taxpayer will not take any deduction for federal_income_tax purposes in connection with the share exchange or the acquisition holding or resale by employee shareholders of class a or class b shares taxpayer is requesting a ruling that the cancellation of the repurchase requirement on the existing shares is not a compensatory cancellation of a nonlapse_restriction and therefore does not result in recognition of income by the employee shareholders under sec_83 of the code plr-148635-08 under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a nonlapse_restriction at the first time the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property shall be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 provides that in the case of property subject_to a nonlapse_restriction that allows the transferee to sell the property only at a price determined under a formula the price so determined shall be deemed to be the fair_market_value of the property unless established to the contrary by the secretary of treasury under sec_83 if in the case of property subject_to a nonlapse_restriction the restriction is cancelled then unless the taxpayer establishes a that the cancellation was not compensatory and b that the person if any who would be allowed a deduction if the cancellation were treated as compensatory will treat the transaction as not compensatory the excess of the fair_market_value of the property computed without regard to the restriction at the time of the cancellation over the sum of c the fair_market_value of the property computed by taking the restriction into account immediately before the cancellation and d the amount if any paid for the cancellation shall be treated as compensation_for the taxable_year in which the cancellation occurs sec_1_83-5 of the regulations provides that whether there has been a noncompensatory cancellation of a nonlapse_restriction under sec_83 depends upon the particular facts and circumstances ordinarily if an employee is required to perform additional services or the employee's compensation is adjusted to reflect the cancellation a compensatory purpose for the cancellation may exist by contrast where the original purpose for the restriction no longer exists the facts and circumstances may indicate that the cancellation is noncompensatory for example if a so-called buy-sell restriction was imposed to limit the ownership of a closely-held corporation's stock and the restriction is cancelled in connection with a public offering of the stock the cancellation generally would be regarded as noncompensatory based on the forgoing we rule that the removal of the repurchase requirement attached to the existing shares is not a compensatory cancellation of a nonlapse_restriction under sec_83 of the code plr-148635-08 except as specifically ruled on above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely william c schmidt senior counsel executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
